DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         GARY PAUL FORBES,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1077

                               [July 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-1977-CF-001675-BXXX-MB.

   Gary Paul Forbes, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and ARTAU, JJ., concur.

                           *           *         *

    Not final until disposition of timely filed motion for rehearing.